MEMORANDUM **
Darrel L. Espinosa appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action for failure to comply with court orders. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion a district court’s dismissal for failure to comply with court orders and procedural rules, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992), and we affirm.
The district court did not abuse its discretion by dismissing Espinosa’s action on the ground that he failed to file an amended complaint within the period specified by the court and limited to specific facts to support his claim.
Espinosa’s remaining contentions lack merit.
All pending motions are denied as moot.
Any requests for costs or attorneys’ fees shall be made in accordance with the Federal Rules of Appellate Procedure and Ninth Circuit Rule 39-1.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.